Citation Nr: 0406423	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple myeloma, 
claimed as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	N. Lee Presson, Attorney


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1973 to 
February 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Following the receipt of the appellant's May 2002 Notice of 
Disagreement, the RO, in a June 24, 2002 letter, offered the 
appellant the opportunity to have his case reviewed by a 
Decision Review Officer at the RO.  See 38 C.F.R. § 3.2600(b) 
(2003).  Because the appellant did not respond to that letter 
within 60 days, the RO issued a Statement of the Case (SOC) 
under the traditional appellate process.  See id.

 In his October 2002 Substantive Appeal, the appellant 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  See 38 C.F.R. § 20.700 (2003).  A hearing 
was scheduled for January 8, 2004.  See 38 C.F.R. § 20.702(b) 
(2003).  In a December 17, 2003 letter, the appellant's 
representative requested the hearing be postponed.  See 
38 C.F.R. § 20.702(c)(1) (2003).  The appellant's 
representative also requested the case be returned to the RO 
in order for the appellant's claim to be reviewed by a 
Decision Review Officer and for the appellant to have a 
hearing before a Decision Review Officer at the RO.  See 
38 C.F.R. §§ 3.103(c), 3.2600(c) (2003).

The appellant was unable to travel to Washington, D.C., due 
to illness.  In March 2004, the Board found that the 
appellant had shown good cause for requesting a new hearing.  
See 38 C.F.R. § 20.1304(b)(ii) (2003).  The Board notes that 
the appellant's request for a hearing before a Veterans Law 
Judge in Washington, D.C., remains pending.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The appellant's claim should be 
reviewed by a Veterans Service Center 
Manager or Decision Review Officer who 
did not participate in the decision being 
reviewed.

3.  The appellant should be scheduled for 
a hearing at the Atlanta, Georgia, RO 
before the reviewer.

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




